DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1 and 16.
Pending: 1-29.
IDS
Applicant’s IDS(s) submitted on 08/11/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Re: Claim 2 and 17, recites the limitation "a first quantum annealing cycle" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. 
For the prosecution purposes this limitation will be interpreted as --the first quantum annealing cycle--.
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 16, 2-6, 10-11, 14, 17-21, 24-25, 28 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over RAYMOND (US 20160071021 A1) in view of BLUHM ("Enhancing the Coherence of a Spin Qubit by Operating it as a Feedback Loop That Controls its Nuclear Spin Bath", PHYSICAL REVIEW LETTERS, 19 NOVEMBER 2010).

Re: Independent Claim 1, RAYMOND discloses a method of operation (RAYMOND Fig. 1A and ¶¶ [0008], [0031]-[0032]) of a hybrid computing system (RAYMOND Fig. 1A) comprising a quantum processor (e.g. RAYMOND Fig. 1A: 130a-c, Abstract and ¶ [0011]), the method comprising: 
performing a first quantum annealing cycle by the quantum processor (e.g. RAYMOND: ¶¶ [0026], [0035] “Evolving the quantum processor via an evolution subsystem may include performing at least one of adiabatic quantum computation or quantum annealing.”, [0059], [0165], [0207], [02011] “…quantum annealing are inherently heuristic approaches to performing computation and, therefore, can generally benefit from being run in multiple iterations. For example, in order to employ adiabatic quantum computation or quantum annealing to solve a problem, it may be preferable to run multiple iterations of the adiabatic quantum computation or quantum annealing algorithm and to select the “best” output as the solution to the problem.”); and 
BUNYK is silent regarding:
actively mitigating by the quantum processor a spin-bath polarization.
BLUHM discloses:
actively mitigating by the quantum processor a spin-bath polarization (BLUHM page 1, col. 1, 2nd paragraph, “Here, we…known to the outside world.”, page 2, col. 1, 2nd paragraph “…compensate the fluctuations of the spin bath.”).
RAYMOND and BLUHM disclose quantum computing systems and methods. BLUHM in particular discloses a method enhancing the coherence of a spin qubit by operating it as a feedback loop that controls its nuclear spin bath. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the spin-bath impact mitigation schemes of BLUHM to the method of quantum computer operation taught by RAYMOND for the purpose of (see e.g., BLUHM, col. 1, first paragraph).

Re: Independent Claim 16, RAYMOND discloses a hybrid computing system (RAYMOND Fig. 1A) comprising:
a quantum processor (e.g. RAYMOND Fig. 1A: One of 130a-c and ¶ [0059]), and
a control system comprising circuitry communicatively coupled to control and to readout from the quantum processor (e.g. RAYMOND Fig. 1A: 120 and ¶ [0057]), the control system which in response to executable control logic:
performs a first quantum annealing cycle by the quantum processor (e.g. RAYMOND: ¶¶ [0026], [0035] “Evolving the quantum processor via an evolution subsystem may include performing at least one of adiabatic quantum computation or quantum annealing.”, [0059], [0165], [0207], [02011] “…quantum annealing are inherently heuristic approaches to performing computation and, therefore, can generally benefit from being run in multiple iterations. For example, in order to employ adiabatic quantum computation or quantum annealing to solve a problem, it may be preferable to run multiple iterations of the adiabatic quantum computation or quantum annealing algorithm and to select the “best” output as the solution to the problem.”).
BUNYK is silent regarding:
actively mitigates by the quantum processor a spin-bath polarization.
BLUHM discloses:
actively mitigates by the quantum processor a spin-bath polarization (BLUHM page 1, col. 1 2ns paragraph, “Here, we…known to the outside world.”, page 2, col. 1, 2nd paragraph “…compensate the fluctuations of the spin bath.”).
RAYMOND and BLUHM disclose quantum computing systems and methods. BLUHM in particular discloses a method enhancing the coherence of a spin qubit by operating it as a feedback loop that controls its nuclear spin bath. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the spin-bath impact mitigation schemes of BLUHM to the method of quantum computer operation taught by RAYMOND for the purpose of preparing the spin environment of the electron in a way that mitigates the spin de-coherence. (see e.g., BLUHM, col. 1, first paragraph).

Re: Claims 2 and 17, as best as can be understood RAYMOND and BLUHM discloses all the limitations of claims 1 and 16 on which these claims depend. They further disclose:
wherein the quantum processor includes a plurality of superconducting qubits (RAYMOND: Abstract), and wherein performing the first quantum annealing cycle by the quantum processor includes performing the first quantum annealing cycle by the quantum processor to generate a first state of a qubit of the plurality of superconducting qubits (RAYMOND: ¶¶ [0006], [0008]).

Re: Claims 3 and 18, as best as can be understood RAYMOND and BLUHM discloses all the limitations of claims 2 and 17 on which these claims depend. They further disclose:
further comprising reading out the first state of the qubit (RAYMOND: Fig. 7 and ¶¶ [0006], [0030]-[0036], [0060] and [0099]).

Re: Claims 4 and 19, as best as can be understood RAYMOND and BLUHM discloses all the limitations of claims 3 and 18 on which these claims depend. They further disclose:
(e.g. RAYMOND ¶¶ [0075], [0084]-[0086], [0135], [0138] and [0141]).

Re: Claims 5 and 20, as best as can be understood RAYMOND and BLUHM discloses all the limitations of claims 4 and 19 on which these claims depend. They further disclose:
wherein performing a second quantum annealing cycle by the quantum processor after actively mitigating by the quantum processor the spin-bath polarization includes performing a second quantum annealing cycle by the quantum processor after ceasing actively mitigating by the quantum processor the spin-bath polarization (e.g. RAYMOND ¶¶ [0075], [0084]-[0086], [0135], [0138] and [0141]).

Re: Claims 6 and 21, as best as can be understood RAYMOND and BLUHM discloses all the limitations of claims 3 and 18 on which these claims depend. They further disclose:
wherein reading out the first state of the qubit includes:
raising a tunneling barrier of the qubit (e.g. RAYMOND ¶¶ [0008], [0163], “…quantum annealing may use quantum effects, such as quantum tunneling,…”); and
shifting the first state of the qubit to a quantum flux parametron (QFP) (e.g. RAYMOND ¶¶ [0014], [0062] and [0201]).

Re: Claims 10 and 24, as best as can be understood RAYMOND and BLUHM discloses all the limitations of claims 2 and 17 on which these claims depend. They further disclose:
wherein actively mitigating a spin-bath polarization includes at least partially depolarizing by the quantum processor the spin- bath polarization (BLUHM page 1, col. 1, 2nd paragraph, “…maintaining a weak polarization.”).

Re: Claims 11 and 25, as best as can be understood RAYMOND and BLUHM discloses all the limitations of claims 10 and 24 on which these claims depend. They further disclose:
wherein at least partially depolarizing the spin-bath polarization includes:
flipping the first state of the qubit of the quantum processor to a second state (e.g. RAYMOND ¶¶ [0135]-[0137] and [0151]); and
latching the qubit in the second state for a determined duration (RAYMOND: Fig. 7 and ¶¶ [0006], [0030]-[0036], [0060] and [0099]).

Re: Claims 14 and 28, as best as can be understood RAYMOND and BLUHM discloses all the limitations of claims 1 and 16 on which these claims depend. They further disclose:
wherein performing an annealing cycle by the quantum processor to generate a first state of a qubit of the quantum processor includes performing an annealing cycle by the quantum processor to generate a first spin orientation of a qubit of the quantum processor (e.g. RAYMOND ¶¶ [0014], [0163]).

Claim(s) 12-13, 15, 26-27 and 29 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over RAYMOND in view of BLUHM and further in view of VITALIANO (US 20050059138 A1).

Re: Claims 12 and 26, as best as can be understood RAYMOND and BLUHM discloses all the limitations of claims 11 and 25 on which these claims depend. They are silent regarding:
wherein flipping the first state of the qubit of the quantum processor to a second state includes flipping the first state of the qubit of the quantum processor to a second state opposite the first state.
VITALIANO discloses:
VITALIANO ¶ [0170] discloses interpretation of qubit flipping, “…performing a spin-flip on all of the electrons in the bus 1352 in the where the state of neighboring electrons exists in an opposite quantum logic state.). 
RAYMOND, BLUHM and VITALIANO disclose quantum computing systems and methods. VITALIANO in particular discloses qubit flipping states in a quantum processing device. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to understand the state flipping concept in the context of quantum computing as disclosed by VITALIANO and that it would be similarly applicable to the quantum method taught by RAYMOND and BLUHM for the purpose of understanding the interpretation of states in the context of quantum computing (see e.g., VITALIANO¶¶ [0001]-[0005]).

Re: Claims 13 and 27, as best as can be understood RAYMOND and BLUHM discloses all the limitations of claims 12 and 26 on which these claims depend. They further disclose:
wherein flipping the first state of the qubit of the quantum processor to a second state opposite the first state includes:
reading out the first state of the qubit; and
causing the state of the qubit to be the opposite state of the first state (VITALIANO ¶ [0170] discloses interpretation of qubit flipping, “…performing a spin-flip on all of the electrons in the bus 1352 in the where the state of neighboring electrons exists in an opposite quantum logic state.).

Re: Claims 15 and 29, as best as can be understood RAYMOND and BLUHM as used in the rejection of claims 12 and 26 up above discloses all the limitations of claims 14 and 28 on which these claims depend. They further disclose:
wherein flipping the first state of the qubit of the quantum processor to a second state includes flipping the first state of the qubit of the quantum processor to a second spin orientation, the second spin orientation opposite to the first spin orientation (VITALIANO ¶ [0170] discloses interpretation of qubit flipping, “…performing a spin-flip on all of the electrons in the bus 1352 in the where the state of neighboring electrons exists in an opposite quantum logic state.).

Prior art made of record and not relied upon are considered pertinent to current application disclosure. 
WALSWORTH (WO 2013082382 A1) discloses solid state electronic spin system contains electronic spins disposed within a solid state lattice and coupled to an electronic spin bath and a nuclear spin bath, where the electronic spin bath composed of electronic spin impurities and the nuclear spin bath composed of nuclear spin impurities. The concentration of nuclear spin impurities in the nuclear spin bath is controlled to a value chosen so as to allow the nuclear spin impurities to effect a suppression of spin fluctuations and spin de-coherence caused by the electronic spin bath. Sensing devices such as magnetic field detectors can exploit such a spin bath suppression effect, by applying optical radiation to the electronic spins for initialization and readout, and applying RF pulses to dynamically decouple the electronic spins from the electronic spin bath and the nuclear spin bath.

BUNYK ("Architectural Considerations in the Design of a Superconducting Quantum Annealing Processor," in IEEE Transactions on Applied Superconductivity, vol. 24, no. 4, pp. 1-10, Aug. 2014,):


Allowable Subject Matter
Claim(s) 5, 8-9 and 22-23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re: Claim 5, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein shifting the first state of the qubit to a QFP includes causing the spin orientation of the QFP to be the same as the spin orientation of the qubit.

Re: Claims 8, 22 (and dependent claims 9 and 23), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
raising the tunneling barrier of the qubit; and
lowering the tunneling barrier of the qubit after a determined duration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov